1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6                                                ***
7     EDWARD E. WALKER,                             Case No. 2:18-cv-02428-RFB-CWH
8                     Petitioner,
             v.                                                       ORDER
9
      JERRY HOWELL, et. al,
10
                    Respondents.
11

12

13          On April 15, 2019, the Court denied Petitioner’s motion to proceed in forma
14   pauperis but allowed Petitioner 30 days within which to pay the $5.00 filing fee for this
15   habeas corpus action. ECF No. 6. Petitioner has not complied with the Court’s order and
16   the time within which to do so has expired. The Court therefore dismisses this action.
17          Further, reasonable jurists would not find the Court’s conclusion to be debatable
18   or wrong. Thus, the Court will not issue a certificate of appealability.
19          IT IS THEREFORE ORDERED that this action is dismissed without prejudice for
20   Petitioner’s failure to comply with the Court’s April 15, 2019 order (ECF No. 6). The Clerk
21   of the Court is instructed to enter judgment accordingly.
22          IT IS FURTHER ORDERED that no certificate of appealability shall issue.
23          DATED this 3rd day of June, 2019.
24

25                                                     RICHARD F. BOULWARE, II
                                                       UNITED STATES DISTRICT JUDGE
26
27

28
